Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990).  Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  The test for undue experimentation as to whether or not all compounds within the scope of claims 1-3 can be used as claimed and whether claims 1-3 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).  Upon applying this test to claims 1-3, it is believed that undue experimentation would be required because:
The quantity of experimentation necessary (Wands factor (h)) is great since claims 1-3 read on any metal aluminum foil for component B for claimed formula (2) (“(A/B)/T ≥  3.8x10-3) while there is a lack of guidance from the specification regarding what aluminum foil must be used to obtain the value of B.  There is no direction or guidance (Wands factor (f)) presented for using any aluminum foil for component B for claimed formula (2).  The specification lacks guidance on what specific aluminum foil must be used or even if any aluminum foil can be used.  Furthermore, in view of the breadth of the claims (Wands factor (a)) which encompasses innumerable metal aluminum foils to obtain the value of B, the quantity of experimentation (Wands factor (h)) involved in order to reach a usable embodiment meeting the claimed formula would be great.  Further, the claimed formulas would not be readily arrived at for the full scope of possible materials for the metal aluminum foil as claimed by one having ordinary skill in the art without significant guidance (Wands factors (b), (c), and (d)).  Additionally, to achieve the full scope of the claimed invention with the limited/contradictory guidance provided in the specification would require testing any metal aluminum foil at any thickness without any apparent predictability (factor (e)).
Claims 1-3 each contain the limitation that the product (A/B)/T satisfies the inequality “(A/B)/T [Symbol font/0xB3]  3.8x10-3“ (lines 9, 11, and 13, respectively), where, according to applicant’s specification, B in the examples is measured using “a metal aluminum foil (BESPA from UACJ) having a thickness of 6.0 [Symbol font/0x6D]m” (paragraph 0032), although elsewhere the aluminum for B is described as “a metal aluminum foil having a specific alloy number (alloy number A8021, thickness 6 [Symbol font/0x6D]m or more) is used as a reference peak” (paragraphs 0034, 0055).  One of ordinary skill in the art would recognize that it is critical to utilize the same aluminum foil to obtain the value of B as the applicant used, yet it is not clear from applicant’s disclosure what aluminum foil is to be used to measure B and its thickness.  Further, it would also be obvious to one of ordinary skill in the art that the characteristics of a specific alloy obtained from a specific supplier may not be consistent enough over time to the extent that the value of the ratio A/B/T for the current invention will remain as claimed.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-3.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the claims is confusing given that it is not clear what metal aluminum foil must be used to determine the value of B.  While the claims refer to “a metal aluminum foil” when referring to component B is not clear if this can be the same metal aluminum foil used in measuring the value of A, must be different than metal aluminum foil used in measuring the value of A, or can be any metal aluminum foil.  Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 2008/106532 A, published 08 May 2008, hereinafter Kojima) in view of Kukla et al. (“Overview on modern vacuum web coating technology,” Surf.Coat.Tech., Vol. 86-87, pp. 753-761, published 1996, hereinafter Kukla).
Regarding claims 1-3, Kojima teaches a vacuum heat insulation material comprising a core (Item 5) with a sheath (Item 9) having a heat adhesion layer (thermally weldable film) (Item 6), a gas barrier layer (gas barrier film) (Item 7), and a surface protective layer (thermal insulation region) (Item 8) (Abstract and Figure 1, reproduced below, see original Japanese patent document).  Kojima teaches the gas barrier layer is a plastic film (base material) with a deposited metal layer or a metal foil made of aluminum (paragraph 0029).


    PNG
    media_image1.png
    378
    622
    media_image1.png
    Greyscale


Kojima does not disclose the aluminum foil satisfies claimed formula (1) and formula (2).
Kukla teaches the vacuum coating of barrier coatings for packaging (Abstract).  Kukla teaches the substrates include polyethylene (PE), polyethylene terephthalate (PET), polyimide (PI), and polypropylene (PP) (page 753, 2nd column, 1st paragraph), and the deposited materials include aluminum (page 753, 2nd column, 2nd paragraph).  Kukla teaches the desired thickness of the metal coatings ranges from 15 to 50 nm (page 754, 1st column, 3.1 Application and special requirements section, 1st paragraph).  Kukla teaches that the coating process is regulated by the amount of aluminum fed and the corresponding evaporation power (page 754, 2nd column, 3.2.3 Coating sources section, 2nd paragraph), and the coating speed (line speed) varies depending on desired coating thickness and equipment dimensions and other operating conditions (Tables 1 and 2).
Given that Kojima and Kukla are drawn to metal-coated plastic film for barrier layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an aluminum-coated plastic film produced by the coating process as taught by Kukla as the gas barrier layer in the vacuum heat insulation material taught by Kojima.  Since Kojima and Kukla are both drawn to metal-coated plastic films for barrier layers, one of ordinary skill in the art would have a reasonable expectation of success in using an aluminum-coated plastic film produced by the coating process as taught by Kukla in the vacuum heat insulation material of Kojima.  Further, Kukla teaches that his web coater technology results in extremely high throughput at low costs (page 756, 1st column, last paragraph – 2nd column, 1st paragraph).
It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to vary the line speed and evaporation power to optimize the barrier properties of the resulting aluminum coated plastic film in order to produce aluminum coated plastic film that would necessarily simultaneously satisfy the claimed inequalities represented for formulas (1) and (2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jamieson and Windle (“Structure and oxygen-barrier properties of metallized polymer films,” J.Mat.Sci., Vol. 18, pp. 64-80, published 1983) teaches that pin-hole defects control the barrier properties of the film.  Lange and Wyser (“Recent innovations in barrier technologies for plastic packaging – a review,” Pack.Tech.Sci., Vol. 16, pp. 149-158) teaches that for flexible materials the traditional barrier layer has recently been vacuum-deposited aluminum with a thickness in the nanometer range.  Misiano et al. (US Patent 5,704,980, published 06 Jan. 1998, hereinafter Misiano) teaches a method of forming barrier layers by depositing aluminum followed by an oxidation step.  Nagasawa et al. (JP 2013/007462 A, published 10 Jan. 2013) teaches a vacuum heat insulator with a heat seal layer and a gas barrier layer.  Nakanishi and Matsumoto (WO 2016/006191 A1, published 14 Jan. 2016) teaches a laminate for a vacuum heat-insulating material.  Toda (US Patent Application 2016/0211526 A1, published 21 Jul. 2016) teaches that aluminum films with XRD intensity peaks at 2[Symbol font/0x71] values of 38.5⁰ have improved mechanical properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787